          Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 1 of 16




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     LAUREN D. GORMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11580
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451
     Lauren_Gorman@fd.org
 6
     Attorney for Gustavo Carrillo-Lopez
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
     United States of America,
11
                      Plaintiff,                             Case No. 3:20-CR-00026-MMD-WGC
12
             v.                                              POST-HEARING BRIEFING
13
     Gustavo Carrillo-Lopez,
14
                      Defendant.
15
16
     I.      POINTS AND AUTHORITIES
17
             A.       Introduction
18
             The McCarran-Walter Act of 1952 collected, recodified, and revised the many existing
19
     laws governing immigration and reorganized the structure of immigration law statutes. The
20
     question the Court poses is whether the absence of any repudiation of the racial animus that led
21
     to the adoption of the statute in 1929 should be construed as the defendant meeting his burden
22
     of demonstrating that the 1952 codification was motivated by racial animus. The answer to that
23
     question is yes. 1 But Mr. Carrillo-Lopez far exceeds his burden under Arlington Heights.
24
25
             1
                The 1929 language: That (a) if any alien has been arrested and deported in pursuance of law,
26   he shall be excluded from admission to the United States whether such deportation took place before or
     after the enactment of this act, and if he enters or attempts to enter the United States after the expiration
     of sixty days after the enactment of this act, he shall be guilty of a felony and upon conviction thereof
     shall, unless a different penalty is otherwise expressly provided by law, be punished by imprisonment
     for not more than two years or by a fine of not more than $1,000 or by both such fine and imprisonment.
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 2 of 16




 1           The 1952 congress did not just fail to repudiate racial animus. They chose to recodify
 2   and make harsher illegal reentry at the same time as they expanded grounds for deportation and
 3   limited discretionary relief from deportation. They recodified illegal reentry with knowledge of
 4   the law’s disparate impact. They recodified over a presidential veto calling out the bill’s racism
 5   and criticizing the expanded grounds for deportation. The same congress also passed a few
 6   months earlier a discrete piece of alien harboring legislation known as the “Wetback Bill” that
 7   exempted employers from prosecution. Exempting employers, who incentivize illegal
 8   immigration and are vastly more responsive to deterrence than impoverished and uneducated
 9   Latinx workers, in the same proverbial breath as reenacting illegal reentry, and with full
10   knowledge of the disparate impact of illegal reentry on Latinx migrants, is among the many
11   factors demonstrating racial animus was a motivating factor for the 1952 congress.
12           B.       Recognizing that discriminatory intent is rarely explicit, Arlington
                      Heights requires an expansive inquiry and permits courts to consider
13                    different kinds of evidence cumulatively - direct and circumstantial,
                      statistical and anecdotal, historical and contemporaneous.
14
             The factors under Village of Arlington Heights v. Metropolitan Housing Development
15
     Corp., 429 U.S. 252 (1977) support a racially “discriminatory intent or purpose” at the time of
16
     the law’s passage. Id. at 265 (emphasis added). Determining whether a purpose was
17
     discriminatory requires “a sensitive inquiry into such circumstantial and direct evidence of
18
     intent as may be available.” Id. at 266. Arlington Heights gave a non-exhaustive list of relevant
19
     factors to consider in this determination, including: 1) the impact of the official action and
20
     whether it bears more heavily on one race than another; 2) the historical background of the
21
     decision; 3) the specific sequence of events leading to the challenged action; 4) the
22
23
24            The 1952 language: Any alien who— (1) has been arrested and deported or excluded and
     deported, and thereafter (2) enters, attempts to enter, or is at any time found in, the United States, unless
25   (A) prior to his reembarkation at a place outside the United States or his application for admission from
     foreign contiguous territory, the Attorney General has expressly consented to such alien's reapplying for
26   admission; or (B) with respect to an alien previously excluded and deported, unless such alien shall
     establish that he was not required to obtain such advance consent under this or any prior Act, shall be
     guilty of a felony, and upon conviction thereof, be punished by imprisonment of not more than two
     years, or by a fine of not more than $1,000, or both. Act of June 27, 1952, title II, ch. 8, § 276, 66 Stat.
     163, 229 (1952)
                                                            2
         Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 3 of 16




 1   [legislature’s] departures from normal procedures or substantive conclusions; and 5) the
 2   relevant legislative or administrative history. Arce v. Douglas, 793 F.3d 968, 977 (9th Cir. 2015)
 3   (citing Arlington Heights, 429 U.S. at 266–68). The threshold for satisfying these factors is low.
 4   Since legislatures are rarely “motivated solely by a single concern,” a challenger need not show
 5   that the legislature’s actions “rested solely on racially discriminatory purposes.” Arlington
 6   Heights, 429 U.S. at 265–66. Instead, the challenger need only show “proof that a
 7   discriminatory purpose has been a motivating factor in the decision.” Id. at 265–66 (emphasis
 8   added). See also Arce, 793 F.3d at 977 (quoting Arlington Heights to hold that a challenger
 9   need not prove discrimination was the “sole purpose”—only that it was a “‘motivating factor’”).
10           Most recently, an en banc panel of the Ninth Circuit applied Arlington Heights in the
11   context of the Voting Rights Act to strike down a state law criminalizing third-party ballot
12   collection. See Democratic Nat'l Comm. v. Hobbs, 948 F.3d 989 (9th Cir. 2020) (en banc). The
13   Court looked to the law’s legislative history and the events leading up to its passage, including
14   a “racially tinged” video made by the chairman of the county’s Republican party that was
15   widely distributed on social media. Id. at 1009. It also considered “unfounded and often
16   farfetched allegations” of ballot collection fraud by a state senator who was “one of the major
17   proponents” of the law and “influential in” its passage. Id. at 1009, 1039 (quotations omitted).
18   While the Court found that some lawmakers had voted in favor of the law due to a “sincere,
19   though mistaken, non-race-based belief” in voting misconduct, it concluded that this belief was
20   “fraudulently created” by misrepresentations and the “racially tinged” video. Id. at 1040. Citing
21   the “‘cat’s paw’ doctrine,” 2—which holds that even the votes of “well-meaning legislators” can
22   contain a discriminatory intent if based on “false and race-based allegations”. Id. at 1041.
23
24
25
26

     2
       The “cat’s paw” doctrine is “based on the fable, often attributed to Aesop, in which a clever monkey
     induces a cat to use its paws to take chestnuts off of hot coals for the benefit of the monkey.” Id. at 1040.
                                                           3
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 4 of 16




 1          C.      Because the 1952 Congress chose to merely continue and reenact the
                    existing law from 1929 without debate, the presumption is that
 2                  Congress’s intent remained the same. Recodification does not
                    somehow reset legislative intent.
 3
             To presume that the intent of the 1952 congress differed from the intent of the 1929
 4
     congress is undermined by Supreme Court jurisprudence. E.g., Hunter v. Underwood, 471 U.S.
 5
     222, 232 (1985) (striking down portion of Alabama’s constitution based on legislators’ racial
 6
     animus despite the more blatantly discriminatory selections being already struck down by the
 7
     courts because its original enactment was motivated by a desire to discriminate); cf. Abbott v.
 8
     Perez, 138 S. Ct. 2305, 2325 (2018) (refusing to import discriminatory intent of prior
 9
     legislature, but only because it did “not confront a situation like the one in Hunter. Nor is this
10
     a case in which a law originally enacted with discriminatory intent is later reenacted by a
11
     different legislature . . . . Nor did [the Texas legislature] use criteria that arguably carried
12
     forward the effects of any discriminatory intent on the part of the [earlier Legislature.”);United
13
     States v. Ryder, 110 U.S. 729 (1884) (“It will not be inferred that the legislature, in revising and
14
     consolidating the laws, intended to change their policy, unless such intention be clearly
15
     expressed.”); Keene Corp. v. United States, 508 U.S. 200, 209 (1993) (“[W]e do not presume
16
     that the revision worked a change in the underlying substantive law ‘unless an intent to make
17
     such [a] chang[e] is clearly expressed.’”) (quoting Fourco Glass Co. v. Transmirra Prods.
18
     Corp., 353 U.S. 222, 227 (1957)); Anderson v. Pac. Coast S.S. Co., 225 U.S. 187, 198-99 (1912)
19
     (“[I]t will not be inferred that Congress, in revising and consolidating the laws, intended to
20
     change their effect unless such intention is clearly expressed.”);see also State v. Lyon, 58 Kan.
21
     App. 2d 474, 489-90 (2020) (“[R]ecodification of a criminal statute without a substantive
22
     change to the definition of the crime does not amount to a repeal. . . .When construing statutes
23
     to determine legislative intent, appellate courts must consider various provisions of an act in
24
     pari materia with a view of reconciling and bringing the provisions into workable harmony if
25
     possible.”); Allen v. State, 402 Md. 59, 74–75 (2007) (“When we pursue the context of statutory
26
     language, we are not limited to the words of the statute as they are printed in the Annotated
     Code. We may and often must consider other ‘external manifestations’ or ‘persuasive
                                            4
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 5 of 16




 1   evidence,’ including a bill's title and function paragraphs, amendments that occurred as it passed
 2   through the legislature, its relationship to earlier and subsequent legislation, and other material
 3   that fairly bears on the fundamental issue of legislative purpose or goal, which becomes the
 4   context within which we read the particular language before us in a given case.”); In re Special
 5   Investigation No. 236, 295 Md. 573, 576–77 (1983) (“Hence, we turn for a possible explanation
 6   of its meaning to its form as it existed prior to recodification in 1973. Recodification of statutes
 7   is presumed to be for the purpose of clarity rather than change of meaning.”).
 8          These principles and cannons of statutory construction reflect an intuitive and common
 9   sensical understanding of legislative meaning and intent. Another way to frame the question is
10   whether the McCarran-Walter Act of 1952 is either responsive, i.e., reverses a prior piece of
11   legislation, or is extensive, that is, passed in the context of knowing what the existing statute
12   means and is intended to do, and builds on that. This case is clearly the latter. When a
13   subsequent legislature decides to carry forward a law motivated by racial animus and producing
14   racially disparate results, even after the legislation was vetoed for its racism, it takes no mental
15   gymnastics to find that racial animus remained a motivating factor. The opposite conclusion
16   would defy common sense. The 1929 legislature balanced the desire to maintain America’s
17   white identity with the hunger of business interests for an exploitable and controllable source
18   of labor. The 1952 legislature did the same.
19          D.      The legislative history of both the McCarran-Walter Act and the so-
                    called “Wetback Bill” demonstrate racial animus.
20
                    1.      The McCarran-Walter Act
21
            The legislative history of the 1952 recodification reflects the same the same desire as
22
     the 1929 legislature for a whites-preferred system for permanent immigration while
23
     accommodating continued access to an exploitable, racially identified labor force. Congress
24
     recodified illegal reentry will full knowledge of its disparate impact on Latinx people. Congress
25
     also expanded grounds for deportation and added language to make illegal reentry easier to
26
     prosecute and convict. And Congress passed the law over a presidential veto that explicitly
     called out the law for its racism. In short, the 1952 Act too was motivated by racial animus.
                                                        5
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 6 of 16




 1          The legislative history of 1952 demonstrates a choice not to mitigate the racially
 2   disparate impact of illegal reentry, not to repudiate its eugenicist motives, but instead to make
 3   it easier to prosecute and to correlate and consolidate the provisions of illegal reentry so that
 4   “one act would suffice [to criminalize] all persons who have been deported, regardless of the
 5   reason therefor, and that the present Act of March 4, 1929, should be reenacted to cover any
 6   and all deportations. 3 See ECF No. 45 (excerpt from Report: The Immigration and
 7   Naturalization Systems of the United States, Senate Committee on the Judiciary, S. Rep. No.
 8   1515, 81st Cong., 2d Sess., at 655-56 (1950)) (emphasis added).
 9          The 1952 congress had the evidence of the disparate impact of illegal reentry in the 23
10   years since the law’s passage. They heard from its enforcers. They received scathing criticism
11   from the President. Yet there was no debate about whether illegal reentry should remain on the
12   books. That supports the inference that racial animus motivated the recodification.
13          One important piece of context is that the McCarran-Walter Act reenacted illegal reentry
14   while simultaneously broadening the grounds for deportation and limiting discretionary relief
15   from deportation, making more undocumented migrants and documented migrants vulnerable
16   to deportation and thus to prosecution upon return. The expansion of deportations and
17   limitations on discretionary relief formed one of the major critiques from President Truman:
18                  The bill would sharply restrict the present opportunity of citizens
                    and alien residents to save family members from deportation.
19                  Under the procedures of present law, the Attorney General can
20                  exercise his discretion to suspend deportation in meritorious
                    cases. In each such case, at the present time, the exercise of
21                  administrative discretion is subject to the scrutiny and approval
                    of the Congress. Nevertheless, the bill would prevent this
22                  discretion from being used in many cases where it is now
23                  available, and would narrow the circle of those who can obtain
                    relief from the letter of the law. This is most unfortunate, because
24                  the bill, in its other provisions, would impose harsher restrictions
                    and greatly increase the number of cases deserving equitable
25                  relief.
26

           3
             ECF No. 45 (Report: The Immigration and Naturalization Systems of the United States, Senate
     Committee on the Judiciary, S. Rep. No. 1515, 81st Cong., 2d Sess., at 655-56 (1950)).
                                                       6
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 7 of 16




 1   ECF No. 44, Ex. A (Truman Veto).
 2            Moreover, about 20 years transpired between illegal reentry’s enactment and
 3   reenactment. The profoundly disparate impact of the law was known by that time. The law was
 4   effective in accomplishing its design to target Latinx individuals:
 5                          With stunning precision, the criminalization of unlawful
                    entry caged thousands of Mexico’s proverbial birds of passage.
 6                  Within one year of enforcement, U.S. attorneys prosecuted 7,001
 7                  cases of unlawful entry. By 1939, they had prosecuted more than
                    44,000 cases.
 8                          In no year did the U.S. attorneys’ conviction rate fall
                    below 93 percent of all immigration cases. Taking custody of
 9                  individuals convicted on federal immigration charges, the U.S.
10                  Bureau of Prisons reported that Mexicans never comprised less
                    than 84.6 percent of all imprisoned immigrants. Some years,
11                  Mexicans comprised 99 percent of immigration offenders.
                    Therefore, by the end of the 1930s, tens of thousands of Mexicans
12                  had been arrested, charged, prosecuted, and imprisoned for
13                  unlawfully entering the United States. With 71 percent of all
                    Mexican federal prisoners charged with immigration crimes, no
14                  other federal legislation—not prohibition, not drug laws, and
                    neither laws against prostitution nor the Mann act—sent more
15                  Mexicans to federal prison during those years.
16
     ECF No. 26, Ex. A. “Discriminatory purpose ‘may often be inferred from the totality of the
17
     relevant facts, including the fact, if it is true, that the law bears more heavily on one race than
18
     another.” N. Carolina State Conference of NAACP v. McCrory, 831 F.3d 204, 220 (4th Cir.
19
     2016).
20
              The disparate impact of this law was known. There was testimony taken regarding
21
     illegal reentry from the Immigration and Naturalization Service. See ECF No. 45. The testimony
22
     complained only about the difficulties of obtaining convictions and prosecutions. Id. There were
23
     comments solicited from Deputy Attorney General Peyton Ford that too form part of this
24
     congressional record. The only substantive change to the 1929 law was indeed at the request of
25
     Deputy Attorney General Peyton Ford, who requested that the law be amended to make being
26
     “found in” the United States a crime so as to more easily establish venue.


                                                       7
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 8 of 16




 1          With respect to the “found in” clause, Deputy Attorney General Peyton Ford stated, “It
 2   adds to existing law by creating a crime which will be committed if a previously deported alien
 3   is subsequently found in the United States. This change would overcome the inadequacies in
 4   existing law, which have been observed in those cases in which it is not possible for the
 5   Immigration and Naturalization Service to establish the place of reentry, and hence the proper
 6   venue, arising in prosecutions against a deported alien under the 1929 act.” ECF No. 44, Ex. B.
 7   Peyton Ford referenced in the same letter “conveyers and receivers of the wetback.” Id.
 8          The 1952 congress heard from the prosecutor and enforcers of this law. The conclusion
 9   reached in the legislative history was that it didn’t deliver up enough migrants to prosecute and
10   imprison. The result was the broadening of grounds for deportability and the addition of “found
11   in” to the criminalized conduct. In President Truman’s words:
12                  In no other realm of our national life are we so hampered and
                    stultified by the dead hand of the past, as we are in this field of
13                  immigration. We do not limit our cities to their 1920 boundaries-
14                  -we do not hold our corporations to their 1920 capitalizations-we
                    welcome progress and change to meet changing conditions in
15                  every sphere of life, except in the field of immigration.
16   ECF No. 44, Ex. A.
17          Finally, the legislative history of the McCarran Walter Act uses the racialized slur
18   “wetback” to refer to Latino migrants. In the words of Professor Gonzalez-O’Brien:
19                          And that term “wetback” is one that is racially
                    derogatory, was recognized as being racially derogatory at the
20
                    time, and has roots that link back to some of the discussions
21                  around both the quotas being applied to Mexico, of discussions
                    and debate of the Undesirable Aliens Act. And this term
22                  “wetback” is referenced in a number of pieces of legislation at
                    the time, including a Senate Bill 1851 -- well, also known as the,
23
                    uh, Act of March 20th, 1952, which is referenced in the
24                  Congressional Record as the Wetback Bill. And this was an
                    empty harboring Bill, but regularly referred to Mexicans as
25                  wetbacks. And the term with “wetback” comes from the idea that
                    individuals who are entering without inspection have to do so at
26
                    an area where there is no bridge over the Rio Grande River and,
                    therefore, they get wet and, therefore, the term wetback. But
                    across the period of the 1940s and 1950s, this term has -- is
                                                      8
       Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 9 of 16




 1                  associated, and almost synonymous with Mexicans. And in
                    addition to being synonymous with Mexicans and racialized in
 2                  much the same way, it also has the attribution of a lot of the
 3                  negative stereotypes that were associated with Mexican
                    immigrants in the push, or quotas to be applied to immigration
 4                  from Mexico and south of the Rio Grande, as well as during
                    debate over the Undesirable Aliens Act.
 5
     ECF No. 49 at 89:3-90:4. Though this is not the only use of the racialized slur in the
 6
     congressional record, Ford was among the men who used the term “wetbacks.” “And while the
 7
     use of racial slurs, epithets, or other derogatory language does not alone prove discriminatory
 8
     intent, it is evidence that official action may be motivated by such an unlawful purpose.” La
 9
     Union del Pueblo Entero v. Ross, 353 F. Supp. 3d 381, 395 (D. Md. 2018). Ford wasn’t a lone
10
     voice or a fringe figure. It was his request alone that added “found in,” ensuring venue could
11
     be established anywhere migrants were found.
12
                    2.     The Wetback Bill
13
            At the same time as McCarran-Walter was being considered so too was the so-called
14
     “Wetback Bill”, which passed a few months before. The bill’s stated aim was “to assist in
15
     preventing aliens from entering or remaining in the United States illegally.” UNITED STATES
16
     STATUTES AT LARGE, 82 Cong. Ch. 108, March 20, 1952, 66 Stat. 26 (March 20, 1952).
17
     Despite its stated aim it excluded employers from prosecution:
18
                    willfully knowingly encourages or induces, or attempts to
19
                    encourage or induce, either directly or indirectly the entry into
20                  the United States of any alien, including an alien seaman, not
                    duly admitted by an immigration officer or not lawfully entitled
21                  to enter or reside within the United States under the terms of this
                    Act or any other law relating to the immigration or expulsion of
22
                    aliens, shall be guilty of a-felony, and upon conviction thereof
23                  shall be punished by a fine not exceeding $2,000 or by
                    imprisonment for it term not exceeding five years, or both, for
24                  each alien in respect to whom any violation of this subsection
                    occurs: Provided, however, That for the purposes of this
25
                    section, employment (including the its usual and normal
26                  practices incidental to employment) shall not constitute
                    harboring.


                                                      9
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 10 of 16




 1   Id. (emphasis added). The “Wetback Bill’s” legislative history involved a nakedly racist debate
 2   over the “wetback problem”. “[I]ndividuals, like, Senator Kilgore of West Virginia, who notes
 3   in debate over the quote, unquote, Wetback Bill, that practically every state in the Union has
 4   had the wetback problem. Some of these people cannot meet the standards of immigration. They
 5   may be criminals because they are wetbacks. They can be kept in a state of peonage.” ECF No.
 6   49 at 107:11-17.
 7           The “Wetback Bill” was passed by the same congress during the same time frame and
 8   with the same express aim as illegal reentry: “preventing aliens from entering or remaining in
 9   the United States illegally.” But it remained a discrete piece of legislation. Its significance is
10   more than its racialized legislative history. It imposed criminal penalties on those who
11   “harbored” aliens but exempted employers from criminal prosecution. It did so despite the fact
12   that employers were the main reason Latinx individuals were coming to the United States.
13   American agricultural interests were reliant on the cheap labor provided by Latinx migrants.
14   There is no starker evidence that deterring illegal immigration is not a true goal of illegal reentry
15   than the express exemption of those who incentivize illegal immigration – i.e., employers. For
16   many reasons, employers are vastly more responsive to deterrence than are impoverished and
17   uneducated Latinx workers. By far the most effective means of deterring illegal immigration,
18   therefore, is to punish employers who hire illegal immigrants. Yet, congress didn’t.
19           This exemption is particularly relevant to two Arlington Heights factors: (1) “the
20   specific sequence of events leading to the challenged action and (2) “the [legislature’s]
21   departures from normal procedures or substantive conclusions.” Arce v. Douglas, 793 F.3d 968,
22   977 (9th Cir. 2015) (citing Arlington Heights, 429 U.S. at 266–68). In undermining its own
23   stated purpose by exempting employers, and using a discrete piece of legislation, the “Wetback
24   Bill” illustrates that the intent of congress was to preserve the influx of cheap and exploitable
25   labor, while simultaneously marginalizing those workers and excluding them from full
26   participation in American life. In instructing courts to consider the broader context surrounding
     the passage of legislation, the Court recognized that “[o]utright admissions of impermissible

                                                       10
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 11 of 16




 1   racial motivation are infrequent and plaintiffs often must rely upon other evidence. N. Carolina
 2   State Conference of NAACP v. McCrory, 831 F.3d 204, 220–21 (4th Cir. 2016). The “Wetback
 3   Bill” illustrates that the 1952 and 1929 congresses were both balancing the hunger of the
 4   agricultural industry for exploitable labor and the desire to keep America’s identity white:
 5                 MS. GORMAN: And part of the legislative background also is
                   the Wetback Bill that occurred two months earlier. Is that fair?
 6                 THE WITNESS: That is fair.
 7                 MS. GORMAN: And the Wetback Bill explicitly carved out from
                   the harboring of aliens employers?
 8                 THE WITNESS: That is correct.
                   MS. GORMAN: And that tension between employers and the
 9                 utilization of south of the border
10                 migrants was the same sort of tension that we see animating that
                   debate in 1929. Is that fair?
11                 THE WITNESS: That's fair.
     ECF No. 49 at 185:17-186:5
12
            The 1952 congress carried forward the 1929 Act and made it easier to prosecute Latinx
13
     migrants wherever they were “found”. It expanded upon its predecessor. It also expanded
14
     grounds for deportation and narrowed grounds for discretionary relief. Thus, it ensured, again,
15
     that Latinos would never gain a foothold in the U.S. Latinx migrants were maintained as a
16
     source of exploitable labor, but eternally vulnerable to deportation and prosecution. The
17
     employers who profited off their bodies and their need to make a better life were given a pass.
18
            E.      The historical events that bridged 1929 and 1952
19
            The historical lead up to a law is a key Arlington Heights factor. Here, the two major
20
     historical events with respect to Latinos that bridge 1929 and 1952 were the “repatriation”
21
     drives during the Great Depression and the Bracero Program. Both events demonstrate an intent
22
     to prevent permanent settlement and maintain control over a temporary, exploitable workforce.
23
                    1.      Mexican Repatriation
24
            During the Great Depression, an estimated 400,000 to over 1 million Mexicans and
25
     Mexican Americans were coerced and threatened into leaving the United States. 60% of whom
26
     were U.S. Citizens. They weren’t “repatriated.” They were racially targeted and forced from
     their homes. It was a scare campaign that hit at those who looked to be Mexican. Not a drive to
                                                      11
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 12 of 16




 1   actually check papers and target those here without permission. If you looked Mexican, you
 2   were at risk. As Professor Gonzalez O’Brien testified:
 3                         As the U.S. headed into the Great Depression, this push
                   to get Mexican immigrants to repatriate to Mexico. And, it was
 4                 relatively successful. The numbers vary in terms of the number
 5                 of immigrants -- or the number of Mexicans -- let me clarify that
                   -- the number of Mexicans who left the United States, with, kind
 6                 of, the lowest estimates being around 400,000, and some of the
                   higher estimates being well over a million who left for Mexico.
 7                 And some of the estimates of that is, you know, that around 60
 8                 percent of those who left -- who went back to the Mexico or went
                   to Mexico were, in fact, American citizens. Now, there’s a
 9                 question of, well, why are Mexican -- if they’re American
                   citizens, why are they returning to Mexico?
10                         And I think that part of the story here is that this was a
11                 campaign that was meant to fuel voluntary re-patronization. But,
                   that voluntary re-patronization was, in some cases, driven by a
12                 sense of the threat of deportation or the threat of additional
                   penalties if those individuals did not return to Mexico. And in
13                 particular, there was -- there were a number of raids in Los
14                 Angeles. And along with those raids, there was publicity released
                   announcing the raids in advance; that there would be arrests; and
15                 that these raids were coming to the area; and that, uh -- this idea
                   that this would create kind of a psychological push to get people
16                 to leave for Mexico.
17
     ECF No. 29 at 86:3-87:6. This constitutes overwhelming evidence of racial animus.
18                 2.      Bracero Program
19
            Following, the “repatriation” of Latinos, the Great Depression ended, and the U.S. again
20
     needed an exploitable source of labor as the U.S. engagement in World War II ramped up. In
21
     1942, the U.S. started a Mexican Farm Labor Program, also known as Operation Bracero. After
22
     threatening and deporting hundreds of thousands of Mexicans in the 30s, the Bracero Program
23
     funneled Mexicans back into the United States on a legal, temporary basis in exchange for the
24
     promise of wages and humane treatment. The program never delivered on those promises and
25
26



                                                    12
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 13 of 16




 1   instead spurred illegal immigration as some employers didn’t like the red tape and found it more
                                                                                               4
 2   advantageous to directly recruit Mexicans to labor for their farms and factories.
 3                                                           Braceros were lured to the United States, and
 4                                                  their bodies were broken and exploited. They
 5                                                  underwent indignities reminiscent of those that
 6                                                  precipitated the “bath riots” of 1917, when people
 7                                                  with border crossing cards were subjected to weekly
 8                                                  “baths” of kerosene and had their clothing sprayed
 9                                                  with Zyklon B, the gas Nazis used to kill Jews. See
10                                                  ECF No. 49 at 69:10-70:3. Like the Latinx migrants
11   of the early 1900s Braceros were an exploited and racialized source of labor. They were stripped
12   naked, subjected to invasive body searches, and sprayed with poisonous DDT. The few
13   protections offered on paper rarely materialized. Many were worked and exploited until their
14   bodies broke or they died. ECF No. 49 at 77:3-78:19.
15           F.      White Supremacy in America between 1929 and 1952

16           White supremacy was alive and well between 1929 and 1952. Schools were segregated.
17   Restaurants had signs to keep out Mexican and “Negro” patrons. Some of the most overt racism
18   perpetuated against Latinx individuals resulted in litigation. Those cases provide a tragic
19   snapshot of the racial animus against Latinx individuals that characterized this period of time.
20           In 1947, a federal lawsuit was brought alleging that the segregation of Mexican children
21   in California schools violated the Fourteenth Amendment. It succeeded. Westminster Sch. Dist.
22   of Orange Cty. v. Mendez, 161 F.2d 774, 781 (9th Cir. 1947) (“By enforcing the segregation of
23   school children of Mexican descent against their will and contrary to the laws of California,
24   respondents have violated the federal law as provided in the Fourteenth Amendment to the
25
26           4
               Operation Wetback followed Operation Bracero. Operation Wetback was based xenophobia,
     and resulted in sizable large-scale violations of people’s rights, including the forced deportation of U.S.
     citizens. Like the Mexican “repatriation” drives of the 1930s, it resulted in the mass deportation of
     Latinos, many of whom were American citizens. ECF No. 49 at 122:3-123:10.
                                                          13
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 14 of 16




 1   Federal Constitution by depriving them of liberty and property without due process of law and
 2   by denying to them the equal protection of the laws.”)
 3          In 1951, in Arizona, another federal lawsuit was brought to try to end the segregation
 4   of children of Mexican descent. The United States District Court for the District of Arizona
 5   “held that practice of public elementary school district authorities of segregating children of
 6   Mexican descent in separate school buildings with inferior accommodations and facilities was
 7   discriminatory and illegal in that it deprived children of constitutional rights of due process of
 8   law and equal protection of the laws. Gonzales v. Sheely, 96 F. Supp. 1004 (D. Ariz. 1951).
 9          In 1952, the Supreme Court decided Hernandez v. Texas, 347 U.S. 475 (1954), the first
10   Mexican American civil-rights case heard and decided by the United States Supreme Court
11   during the post-World War II period. The court held that Mexican Americans have equal
12   protection under the 14th Amendment of the U.S. Constitution. In Hernandez, the petitioner's
13   initial burden in substantiating his charge of group discrimination was to prove that persons of
14   Mexican descent constitute a separate class, distinct from ‘whites. Id. at 479. “One method by
15   which this may be demonstrated is by showing the attitude of the community.” Id. The
16   “testimony of responsible officials and citizens contained the admission that residents of the
17   community distinguished between ‘White’ and ‘Mexican.’” Id. The “participation of persons
18   of Mexican descent in business and community groups was shown to be slight.” Id. Until very
19   recent times, “children of Mexican descent were required to attend a segregated school for the
20   first four grades.” Id. “There was ‘at least one restaurant in town [that] prominently displayed
21   a sign announcing, ‘No Mexicans Served.’” Id. And, “on the courthouse grounds at the time of
22   the hearing, there were two men's toilets, one unmarked, and the other marked ‘Colored Men’
23   and ‘Hombres Aqui’ (‘Men Here’).” The “petitioner succeeded in his proof that individuals of
24   Mexican descent constituted a cognizable class. Id. at 479–80. The same evidence paints a
25   devasting picture of widespread racial animus against those of Mexican descent at the time of
26   the McCarran-Walter Act.



                                                      14
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 15 of 16




 1          The period relevant to this motion was a period characterized by White supremacy
 2   driven by the same race-based ideals of the earlier eugenics’ movement. The laws of many
 3   states banned interracial marriage. It was not until 1967, 15 years after the McCarran-Walter
 4   Act, that the Supreme Court finally decided, in Loving v. Virginia, 388 U.S. 1 (1967), that laws
 5   banning interracial marriage were unconstitutional. The Virginia miscegenation law struck
 6   down in Loving had been upheld by the state’s supreme court in 1955. As set out in the Supreme
 7   Court’s opinion, “[T]he state court concluded that the State's legitimate purposes were ‘to
 8   preserve the racial integrity of its citizens,’ and to prevent ‘the corruption of blood,’ ‘a mongrel
 9   breed of citizens,’ and ‘the obliteration of racial pride,’ obviously an endorsement of the
10   doctrine of White Supremacy.” 388 U.S. at 7. Thus, three years after the McCarran-Walter Act,
11   the Virginia Supreme Court still openly endorsed a law against interracial marriage to prevent
12   the corruption of blood, to preserve white supremacy, to prevent people who loved each other
13   from marrying, lest they give birth to “mongrels,” using words remarkably similar to those used
14   to endorse the Undesirable Aliens Act of 1929.
15   II.    CONCLUSION

16                                            The 1952 congress did not reenact illegal reentry
17                                    despite its racist origins. It reenacted it because of them. It made
18                                    Latinx individuals easier to deport, prosecute, and convict, and
19                                    in the same proverbial breath exempted their employers from
20                                    prosecution. This image speaks to the legacy of these choices
21   and the continuing disparate impact of the law. Almost making the point, only two judges
22   deemed a 1326 client worthy of hearing evidence, a request that would seem modest in another
23   case. This court is one of the two. An analysis of the Arlington Height factors requires dismissal.
24                                                      RENE L. VALLADARES
                                                        Federal Public Defender
25
                                                 By: /s/ Lauren Gorman
26
                                                     LAUREN GORMAN
                                                     Assistant Federal Public Defender
                                                     Counsel for CARRILLO-LOPEZ
                                                       15
      Case 3:20-cr-00026-MMD-WGC Document 50 Filed 02/23/21 Page 16 of 16




 1                            CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on February 23, 2020, she served an electronic copy of the above and foregoing
 6   POST HEARING BRIEFING by electronic service (ECF) to the person named below:
 7                            NICHOLAS A. TRUTANICH
                              United States Attorney
 8                            PETER WALKINGSHAW
                              Assistant United States Attorney
 9                            400 South Virginia Street, Suite 900
                              Reno, NV 89501
10
11
12                                                     /s/ Katrina Burden
13                                                     Employee of the Federal Public Defender

14
15
16
17
18
19
20
21
22
23
24
25
26



                                                      16
